                  Case: 4:20-cr-00610-CDP Doc. #: 2 Filed: 09/30/20 Page: 1 of 3 PageID #: 6

.   '
                                                                                                       \Fi LE~
                                             UNITED STATES DISTRICT COURT
                                             EASTERN DISTRICT OR MISSOURI
                                                                                                    SEP   ap 2020
                                                   EASTERN DIVISION                                U.S. DISTRICT COURT
                                                                                                 EASTERN DISTRICT OF MO
                                                                                                         ST.LOUIS
         UNITED STATES OF AMERICA,                            )
                                                              )
                              Plaintiff,                     ")
                                                              )
         v.

         STACY DURHAM
                                                            ·)j 4:20CR610 CDP/PLC·
                                                                   '


                                                              }
                               Defendant.                     ).

                                                        INDICTMENT

                                                      Counts 1 through 4

                                               (Misuse of Social Security Number)

        The Grand Jury charges that:

                  On or about the dates listed below, within the.Eastern District of Missouri, the defendant,

                                                      STACY DURHAM

        with the intent to deceive, and for the purpo~e of obtaining anything of value from another person. and

        for any other purpose, dld·falsely represent a number to be the -Social Security account number

        assigned by the Commissioner of Social Security to STACY DURHAM, when in fact such mpnber is

        not the Social Security Account number assigned by the Commissioner of Social Security to STACY

        DURHAM, to wit: the defendant represented the below listed Social Security Numbers to be STACY

        DURHAM'S_ for the purpose of obtaining motor vehicle loans and lines of credit from the below

        named creditors:

              COUNT         DATE                  DEALERSHIP/CREDITOR                          SSNUSED
              1             January 11, 2018      Bridgecrest Credit Company                   ***-**-4871
              2             January 17, 2018      Neighbors Credit Union                       ***-**-4871
              J           · February 2, 2018      Scott Credit Union                          . ***-**-4871
              4             August 8, 2018        Alliance Credit Union                        *?l<*-**-5692
      Case: 4:20-cr-00610-CDP Doc. #: 2 Filed: 09/30/20 Page: 2 of 3 PageID #: 7


                                                                                      )

      All in violation of Title 42, United States Code, Section 408(a)(7)(B).

                                           Counts 5 through 8

                                               (Bank Fraud)

The Grand Jury further charges that:

        On or about the dates listed below, within the Eastern District of Missouri, the defendant,·

                                           STACY DURHAM,

did knowingly and willfully execute and attempt to execute a scheme or artifice to defraud and to

obtain the moneys, funds, credits, assets, securities, and other property qwned by, and under the·

·custody and control of the financial institutions listed below, which were financial institutions as.

defined in 18 U.S.C. § 20, by means of materially false and fraudulent pretenses, representations, and

promises, to wit: by completing and.causing to be completed applications for loans and lines of credit

from the below named motor vehicle dealerships and creditors, stating and representing that STACY
                                                  '
DURHAM had been assigned a Social Security Number ending in *4871 and *5692, when in truth.

and in fact, as the defendant STACY DURHAM well knew, neither number was the Social Security

Number he had been assigned by the Commissioner of Social Security:

 COUNT        DATE                  DEALERSHIP/CREDITOR                           SSNUSED

 5            January 11, 2018.     Bridgecrest Credit Company                    ***-**-4871

 6            January 17, 2018     ·Neighbors Credit Union                        ***-**-4871

 7            February 2, 2018     ·Scott Credit Union                           . ***-**-4871

 8            August 8, 2018        Alliance Credit Union                        .***-**-5692


            All in violation of Title 18, United States Code,' Sectfon 1344.
     Case: 4:20-cr-00610-CDP Doc. #: 2 Filed: 09/30/20 Page: 3 of 3 PageID #: 8



                                               COUNT9

                                       (Aggravated Identity Theft)

The Grand Jury further charges that:

     Between on or about August 2018 and July 2019, within the.Eastern District of.Missouri, the

defendant,

                                           STACY DURHAM,

did knowingly possess, transfer, and use, without lawful authority, a means of identification of ~other

person, to wit, the Social Security Number of A.B., during and in relation to the commission of the

felony offense of bank fraud, Title 18, United States Code, Section 1344.

     In violat!on.of Title 18, United States Code, Section 1028A.

                                                     A TRUE BILL.


                                                   . FOREPERSON

JEFFREY B. JENSEN,
United States Attorney


DIANEE.H. KLOCKE, #61670MO
Speeial Assistant United States Attorney
